Citation Nr: 1026143	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-12 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, C.C., and L. D.


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel

INTRODUCTION

The Veteran had active service from June 1969 to February 1971, 
including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.  

In June 2009, a hearing was held at the RO before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is in the 
claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During his June 2009 Board hearing, it was indicated that the 
Veteran had VA treatment that was not of record.  In light of the 
description of the Veteran's symptomatology presented at the 
hearing, current VA treatment records are desirable prior to 
appellate consideration of his claim.  

The information developed during the Veteran's recent hearing 
also brought into question the thoroughness of the past VA 
examinations (performed in January 2006 and April 2007).  A 
witness made a credible assertion that the Veteran routinely 
minimized his symptomatology when discussing his case with 
examiners.  That claim is supported by the Veteran's actions at 
the hearing, in which he specifically asked the witness not to 
discuss certain matters.  Also, although the Veteran had problems 
for many years, it was only recently that he was cooperative 
enough to establish service connection for PTSD.  VA has the 
utmost respect for the privacy of our veterans and gives its 
personnel special training in protecting privacy.  However, we 
cannot provide an accurate rating unless we have an accurate 
understanding of the disability manifestations.   The witnesses 
also testified to the Veteran's anger and volatility.  As well, 
the Veteran said he was "more afraid to go to work than I am to 
starve to death" (see hearing transcript at page 5) and 
testified that he was not working (Id. at 15).

Thus, in the interest of fairness and due process, the Board 
believes that the Veteran should be afforded a new VA examination 
performed by a medical specialist who has not previously 
evaluated him to determine the current severity and all 
manifestations of his service-connected PTSD.  See e.g., Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (noting that a claim for a 
total rating based upon individual unemployability due to 
service-connected disability (TDIU) is part of an increased 
disability rating claim when such claim is raised by the record; 
and that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records regarding the 
Veteran's treatment at The Vet Center in 
Sioux Falls, South Dakota, for the period 
from October 2005 to the present, and from 
any additional Vet Center identified by 
him.  If any records are unavailable, 
certification of such should be placed in 
the claims file and the Veteran and his 
representative so notified in writing.  

2.  Obtain all medical records regarding 
the Veteran's treatment at the VA Medical 
Center in Sioux Falls, South Dakota, for 
the period from April 2007 to the present, 
and from any additional VA and non-VA 
medical providers identified by him.  If 
any records are unavailable, certification 
of such should be placed in the claims 
file and the Veteran and his 
representative so notified in writing.  

3.  Then, the schedule the Veteran for 
examination by a psychiatrist who has not 
previously examined him to determine the 
current severity and all manifestations of 
his service-connected PTSD.  The claims 
folder should be available for review by 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies should be performed (including 
psychological testing, if indicated) and 
all clinical findings reported in detail. 
The psychiatric examiner is requested to 
address the following:

a.	the examiner should indicate, with 
respect to each of the psychiatric 
symptoms identified, whether such 
symptom is a symptom of the 
Veteran's service-connected PTSD.

b.	The examiner should also provide 
an opinion concerning the degree 
of social and industrial 
impairment resulting from the 
Veteran's service-connected PTSD, 
including whether it is at least 
as likely as not (i.e., to at 
least a 50-50 degree of 
probability) that the service-
connected PTSD, by itself, 
precludes the Veteran from 
securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience or whether 
such an etiology or relationship 
is unlikely (i.e., less than a 50-
50 probability).  Age is not to be 
considered a factor in rendering 
this opinion.

c.	To the extent possible, the 
manifestations of the service-
connected PTSD should be 
distinguished from those of any 
other mental disorder found to be 
present.

d.	The examiner is specifically 
requested to include in the 
diagnostic formulation an Axis V 
diagnosis (Global Assessment of 
Functioning Scale) consistent with 
the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental 
Disorders (4th. ed. revised, 1994) 
and an explanation of what the 
assigned score represents.

e.	A complete rationale should be 
provided for all opinions 
provided.  

4.  Then, the AMC should review the 
medical opinion(s) obtained to ensure that 
the Board's remand directives were 
accomplished.  Return the case to the 
examiner(s) if all questions posed were 
not answered.

5.  Thereafter, readjudicate the Veteran's 
claim for a rating in excess of 50 percent 
for PTSD and entitlement to TDIU (see Rice 
v. Shinseki, supra) in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


